Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15679521, 29580635, and 62520958, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed application, Application No. 15679521, 29580635, and 62520958 fails to teach “a resilient member that is adjustably attached to the head by an adjustment mechanism that permits an end of the resilient member to be adjust about the head” as required by claims 1-7; and “a resilient member that is adjustable attached to the head to permit an end of the resilient member to be adjusted about the head” as required by claims 8-13, “a resilient member that is attached to an anchor of the head, the anchor movable about the head, as required by claims 14-20.
Accordingly, claims 1-20 are not entitled to the benefit of the prior applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8-16, 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-11, 14-18 of U.S. Patent No. 10,898,796. Although the claims at issue are not identical, they are not patentably distinct from each other.

1. A controller for an electronic system, for operation by a user having a hand with a palm, the controller comprising:
1. A controller for an electronic system, for operation by a user having a hand with a palm, the controller comprising:

a controller body having a head and a handle, the head adjoining the handle at a neck region, the head including at least one thumb-operated control; a tracking member that is fixed to the controller body; and
a hand retainer that in a closed position is configured to physically bias the palm against an outer surface of the handle, the hand retainer including a resilient member that is adjustably attached to the head by an adjustment mechanism that permits an end of the resilient member to be adjusted about the head.
a hand retainer that in a closed position is configured to physically bias the palm against an outer surface of the handle, the hand retainer including a resilient member that is adjustably attached to the head by an adjustment mechanism that permits an end of the resilient member to be adjusted about a periphery of the head along an arcuate path.


As illustrated above, claim 1 of U.S. Patent No.10,898,796 discloses each limitation of pending claim 1 and includes additional limitations. Therefore claim 1 of U.S. Patent No.10,307,669 anticipates pending claim 1.
 Claims 2, 4, are taught by claims 1, 2 of U.S. Patent No.10,898,796.
Claims 1-4, 8-13 are also taught by claims 8-11, 14 of U.S. Patent No.10,898,796.
Claim 14 are taught by claims 15 and 16 of U.S. Patent No.10,898,796


Claims 1-6, 8-10, 12-16, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 10-11, 15-17 of U.S. Patent No.10,307,669. Although the claims at issue are not identical, they are not patentably distinct from each other.

1. A controller for an electronic system, for operation by a user having a hand with a palm, the controller comprising:
1. A controller for an electronic system, for operation by a user having a hand with a thumb, fingers, a purlicue between the thumb and the fingers, and a palm, the controller comprising: 
a controller body having a head and a handle, the head adjoining the handle at a neck region, the head including at least one thumb-operated control; and
a controller body having a head and a handle, the head adjoining the handle at a neck region, the head including at least one thumb-operated control; 
a hand retainer that in a closed position is configured to physically bias the palm against an outer surface of the handle, the hand retainer including a resilient member that is adjustably attached to the head by an adjustment mechanism that 



Claims 2-6 are taught by claims 1, 7, 15-16, 10-11 of U.S. Patent No.10,307,669.
Claims 8-10, 12-13 are taught by claims 1, 7, 10, 15-17 of U.S. Patent No.10,307,669.
Claims 14-16, 20 are taught by claims 1, 15-17 of U.S. Patent No.10,307,669.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hursh (US 2008/0136778) in view of Liu (US 2018/0188816).

1. Hursh discloses a controller for an electronic system, for operation by a user having a hand with a palm (Description for Figs. 1-4 with the strap embodiment of Fig. 3), the controller comprising:
a controller body (102 in Fig. 3) having a head (top part of the controller with elements 120, 125 in Fig.3) and a handle (bottom portion of the controller, with elements 230 to 235 in Fig. 3), the head adjoining the handle at a neck region (between portion of the head and handle in Fig. 3), the head including at least one thumb-operated control (track ball 120 or scroll knob 125 in Fig 3; paragraphs 44, 47);
a hand retainer (glove/hand strap 105 in Fig. 3 with elements 220, 210, 215 in Fig. 3, paragraphs 45-46) that in a closed position is configured to physically bias the palm against an outer surface of the handle (see Figs. 3, 4), the hand retainer including a resilient member (resilient member such as top and bottom strap portions in Fig. 3) that is adjustably attached by an adjustment mechanism (adjustably attached by hook and loop adjustment mechanism;  210 and 215 in Fig. 3) that permits the resilient member to be adjusted (Hook and loop allows adjustment to the strap that permits the strap to be tighten or loosen from the back of the user’s hand.).
Hursh discloses the claimed invention and that the resilient member is adjustably attached by an adjustment mechanism but fails to teach that the resilient member is adjustably attached to the head. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. In analogous art to controller for an electronic system, Liu discloses a controller for an electronic system, for operation by a user’s hand, the controller comprising: a controller body (Figs. 1a, 2-9) having a head 

2. Hursh discloses the controller of claim 1, wherein the resilient member biases the hand retainer towards an open position (It is interpreted that when the straps 105, 215 in Fig. 3 are loosened, the resilient member biases the hand retainer towards an open position).



7. Hursh discloses the controller of claim 1, wherein the resilient member is at least partially covered by a fabric material (glove 105 is by a fabric material/pad 220 in fig. 3).

8-9. See rejection for claims 1-2 above.

14. Hursh discloses a controller for an electronic system, the controller comprising:
a controller body (102 in Fig. 3) having a head (top part of the controller with elements 120, 125 in Fig.3) and a handle (bottom portion of the controller, with elements 230 to 235 in Fig. 3), the head coupled to the handle at a neck region (between portion of the head and handle in Fig. 3), the head including at least one thumb-operated control (track ball 120 or scroll knob 125 in Fig 3; paragraphs 44, 47);
a hand retainer (glove/hand strap 105 in Fig. 3 with elements 220, 210, 215 in Fig. 3, paragraphs 45-46) including a resilient member (resilient member such as top and bottom strap portions in Fig. 3) that is attached to an anchor of the controller and movable about the controller (It is interpreted that the strap connection 105, or top section of the strap in Fig. 3 is an anchor that allows the rest of the strap to be connected to the controller. The anchor is a strap portion and therefore movable about the controller.).


15. Hursh discloses the resilient member is pivotally attached to the anchor (More specifically, Hursh the strap is anchored and pivotally anchored at the bottom and top of the handle. Therefore, when modifying Hursh invention to change the location of the resilient member to the head of the controller, the strap would be anchored at the bottom part of the handle and the head of the controller.).

19-20. See rejections above.

Claims 6, 10-11, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hursh (US 2008/0136778) in view of Liu (US 2018/0188816) as applied to claims 1, 8, 14 above, and further in view of Glazer (US 2008/0141950).

6, 10, 17. Hursh discloses the claimed invention as discussed above but fails to teach that the hand retainer further includes a draw cord and the controller body further includes a cord lock at a distal end of the hand, the cord lock configured to selectively prevent sliding motion of the draw cord at the cord lock. Nevertheless, such modification would have been obvious to one of ordinary skilled in the art. Hursh discloses that the strap locked using hook and loop type (paragraph 45). Hursh also discloses that the 

11, 18. Hursh in view of Liu and Glazer discloses that the draw cord is configured to be pulled past the cord lock to tighten the hand retainer over a hand to physically bias the palm of the hand against an outer surface of the handle, (Hursh discloses that the attachment means is configured to tighten the hand retainer over a hand to physically bias the palm of the hand against an outer surface of the handle; paragraph 45, Fig. 3. Thus, when modifying, the Hursh attachment means incorporate a cord and cord lock, the cord would be pulled past the cord lock to bias the palm against the handle.).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715